El Juez Peesidentb Se. del Toro,
emitió la opinión del tribunal.
Se imputó a Enrique Collado un delito de falsa repre-sentación cometido como sigue:
“El referido Enrique Collado, con posterioridad al mes de abril de 1919, y en San Juan, que forma parte del distrito judicial del mismo nombre, a sabiendas e intencionalmente y valiéndose de falsas y fraudulentas simulaciones y con la intención criminal de obtener la posesión y propiedad de la suma de $4,439.34, perteneciente al American Colonial Bank, una institución banearia que hace nego-cios en San Juan, Puerto Rico, y que se bailaba depositada en dicho banco a nombre de y en la cuenta corriente de Pedro de Elzaburo, secretario-tesorero del Hospital Municipal de Carolina, y con la in-tención de engañar y defraudar al dicho American Colonial Bank, privándole de dicha suma de $4,439.34, falsa y fraudulentamente, simuló y representó al' dicho American Colonial Bank, que unos cheques expedidos por el dicho Enrique Collado, contra el dicho American Colonial Bank, bajo la firma de Pedro de Elzaburo, secre-tario-tesorero del Hospital Municipal de Carolina y por la suma en total de $4,439.34, eran cheques buenos y legítimos y realmente expedidos y firmados por el dicho Pedro de Elzaburo, como secre-tario-tesorero del Hospital Municipal de Carolina, siendo dicha si-*188mulacion falsa y fraudulenta, pues no era cierto que Pedro de Elza-buro hubiese firmado ni autorizado tales cheques y el acusado Enrique Collado, allí y entonces le constaba que tal simulación era falsa y fraudulenta, habiendo sido hecha por éste con el fin de in-ducir al American Colonial Bank a entregarle la dicha suma de $4,439.34; y el mencionado American Colonial Bank, creyendo ser cierta dicha falsa simulación y únicamente inducido por ella, allí y entonces se desprendió de la propiedad de dicha suma de dinero y la entregó al acusado Enrique Collado.”
El acusado formuló excepción perentoria alegando que los hechos expuestos en la acusación no eran constitutivos del delito que se le imputaba, ni de delito público alguno. La corte declaró sin lugar la excepción. Pué la causa a juicio. El jurado rindió un veredicto de “culpable del delito de falsa representación e impostura,” y la corte señaló el 17 de septiembre de 1921 para dictar sentencia. En dicho día, reproduciendo su excepción, pidió el acusado la nulidad del veredicto, y la corte el 13 de octubre de 1921, declaró con lugar su petición, así:
“La corte, por los fundamentos de su opinión unida al record, declara con lugar la excepción y en su consecuencia, que los hechos imputados no son constitutivos de un delito de falsa representación e impostura, y por tanto anula el veredicto, sobresee la acusación presentada, y notifíquese al fiscal para lo procedente en derecho.”
Contra la resolución que antecede interpuso El Pueblo de Puerto Eico, por medio de su fiscal, el presente recurso de apelación de acuerdo. con el artículo 348 del Código de En-juiciamiento Criminal.
Hemos examinado cuidadosamente los hechos y la ley y a nuestro juicio erró la corte al actuar en la forma en que lo hizo. La acusación imputa la comisión de un delito de falsa representación, irrespectivamente de si puede imputar o no un delito de falsificación. Según el artículo 44 del Có-digo Penal, un acto u omisión penable de distintos modos por distintas disposiciones del código, podrá castigarse con *189arreglo a cualquiera de dichas disposiciones, pero en ningún caso bajo más de nna, impidiendo la absolución o convicción bajo cualquiera de ellas todo procedimiento judicial por el mismo acto u omisión, bajo cualquiera de las demás.
La falsedad es un elemento en el delito de falsa repre-sentación y la teoría de que sólo se puede representar por medio de la palabra, es inadmisible. Pueden hacerse repre-sentaciones por medio de actitudes y gustos y por escrito. Sin necesidad de hablar una persona puede acudir a un banco y presentar para su cobro un cheque falso. Su aparente actitud de persona honesta y verdadera cuando en el fondo es un defraudador, constituye una falsa representación. T el cheque falso con apariencias de genuino es en sí misma una falsa representación cometida por medio de la escritura. La intención dañada puede, pues, manifestarse lo mismo que por la palabra hablada, por la palabra escrita, y por los ges-tos y actitudes.
Francis Wharton, en su tratado sobre Ley Criminal, se expresa así:
“Como la persona que adelanta dinero o bienes bajo un cheque falsificado, se desprende completamente de su propiedad en la cosa transmitida, no es hurto sino falsa representación obtener por este medio dinero o bienes.
“Esa se ha resuelto ser la ley en un caso en que un sirviente, que tenía autoridad para comprar objetos para ser reembolsado a la presentación de tickets expresivos de la relación de la compra, pre-sentó tal ticket y obtuvo el importe en él especificado, cuando en realidad no había sido hecha coinpra alguna.
“Pudiera suceder, no obstante, que cuando la falsificación es un felony y la falsa representación un misdemeanor, la última, cuando ambas están unidas, puede fundirse bajo la Ley Común en la pri-mera.” 2 "Wharton’s Criminal Law, 1614.
Véase, además, el caso de Lyman v. State, decidido por la Corte de Apelaciones de Maryland el 18 de febrero de *1901920 y reportado en 9 A. L. R. 401, el de People y. Jordán, 66 Cal. 10, y el de State v. Kelly, 202 Pac. 524, apartado 6.
RESOLUCIÓN SOBRE RECONSIDERACIÓN, MARZO 23, 1922.
Debe declararse con lugar el recurso, revocarse la reso-lución apelada y devolverse la cansa a la corte de sn origen para ulteriores procedimientos no inconsistentes con esta opinión.

Revocada la resolución apelada y devuelto el caso para ulteriores procedimientos.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutchison.
El Juez Presidente Sr. del Toro,
emitió la opinión del tribunal.
Pide el acusado apelante la reconsideración de la sen-tencia de esta corte de 10 de marzo actual, basándose en que se omitió considerar la cuestión relativa a la prueba.
Deliberadamente esta corte dejó de referirse a la eviden-cia en su opinión porque si bien observó que la corte de dis-trito en la suya la trataba, estimó que de la propia opinión de la corte de distrito y sobre todo de la resolución apelada resultaba sin lugar a dudas que la única cuestión decidida fué la de derecho planteada por la excepción. La actuación de la corte aparece aún más clara cuando se considera que aplicó su opinión como fundamento para las resoluciones dic-tadas en otras dos causas seguidas contra el mismo acusado por el mismo delito y en las cuales no se había celebrado el juicio.
Por la sentencia de esta corte se revocó la apelada y se devolvió la causa para ulteriores procedimientos, de suerte que el acusado tiene todas las oportunidades que en derecho procedan para pedir a la corte de distrito que resuelva las cuestiones que pudieran haber quedado pendientes o que pue-dan ahora suscitarse.
*191No lia lugar, por tanto, a la reconsideración solicitada.

Denegada la reconsideración.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y HutcMson.